Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The Applicant elects, with traverse, a composition that comprises the compound of formula IV, eicosapentaenoic acid ethyl ester and a soft gelatin shell form.

The Applicant respectfully submits that in the single elected species, krill oil is NOT
present.

Claims 4, 30, 33, 43-45 encompass the elected species in the reply filed on 4/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 31, 32, 34, 35, 46-52 are withdrawn from further consideration as being drawn to non-elected subject matter.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 30, 33, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008113177 in view of JP 07 097320, Gibbs et al. (US 4,665,098), WO 2009/043836 and “FORMAL RECOMMENDATION BY THE NATIONAL ORGANIC STANDARDS BOARD (NOSB) TO THE NATIONAL ORGANIC PROGRAM (NOP)”. 

WO ‘177 teaches that compound IV, fish oil (docosapentaeonic acid ethyl ester-see examples) can be used as cancer chemoprotective agents, see abstract, the examples, pages, 2, 4, 9, 15, 25.

WO ‘177 does not teach CBD, soft gelatin capsules or EPA ethyl ester. 

WO ‘836 teaches that CBD is well known to be used for cancer treatment and prevention, see abstract.

JP teaches that EPA ethyl ester and DHA ethyl esters are well known to be used in preventing cancer, see pages 1, 2, 4, note capsule form in paragraph 10. 

Gibbs teaches that soft gelatin capsule form is preferred in view of its ease of storage and availability in a wide variety of shapes and sizes, see col. 3, lines 1-20.

“FORMAL RECOMMENDATION BY THE NATIONAL ORGANIC STANDARDS BOARD (NOSB) TO THE NATIONAL ORGANIC PROGRAM (NOP)” teaches on page 1 that once a substance is extracted, if it then undergoes a chemical reaction as it is processed (such as in the instant application), formulated or manufactured to produce agricultural or handling inputs, it then would be considered synthetic and would have to be petitioned for inclusion on the National List. Clearly the compounds have undergone a chemical reaction as shown both in the examples of the declaration and that of the specification itself.


Thus, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use CBD with compound IV since both were known at the time the invention was made to be used to prevent/treat cancer.


Thus, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use EPA ethyl ester instead of DHA ethyl esters with compound IV since both were known at the time the invention was made to be used to prevent/treat cancer.


Thus, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use soft gelatin capsule since it was clearly preferred in view of its ease of storage and availability in a wide variety of shapes and sizes.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant components (CBD and EPA ethyl ester). for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant components (CBD and EPA ethyl ester) together with compound IV for their known benefit since each is well known in the art for the same purpose, namely cancer prevention/treatment.

Applicant argues that allegedly in the declaration by Samuel Fortin (which has been carefully considered) there are unexpected results as taught in paragraph 7 of the declaration but it is very clear from paragraph 7 of the declaration that 200 mg of CBD was dissolved in 2 g of compound IV. Thus, the unexpected results are limited ONLY to 200 mg of CBD and 2 g of formula IV. Since the claims are NOT limited to only these unexpected amounts, the claimed invention is NOT commensurate in scope with the alleged unexpected results. Note that the claims encompass much more than just compound IV and CBD which as noted do NOT have unexpected results to overcome these limitations. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655